UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4741


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MORENO STRACCIALINI,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cr-00464-PJM-1)


Submitted:   July 18, 2012                 Decided:   July 23, 2012


Before GREGORY, AGEE and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert C. Bonsib, MARCUSBONSIB, LLC, Greenbelt, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Jonathan
Biran, Appellate Chief, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:


                                                I.

              Moreno Straccialini and his wife planned to open a

Korean barbeque restaurant in Lusby, Maryland.                            The Appellant

leased    a    space      and    solicited      construction        bids,      and     after

receiving several, he discussed his options with Sandra Wyatt,

an   acquaintance       who      was    advising     him    about     the     restaurant.

Looking to save money, the Appellant entered into a contract

with Wyatt to have her do the construction herself for $145,000.

At this time, the Appellant was experiencing severe financial

difficulty:       he    had     taken    out    an   $800,000       mortgage      on     his

$580,000      home,     had     substantial      credit      card     debt,      and    owed

thousands in monthly lease payments for the restaurant.

              Unable      to    secure     a    private-sector          loan     for     the

construction      of    his     restaurant,      the    Appellant       applied        for    a

Small     Business      Administration          (“SBA”)      loan,      submitting           an

application to Newtek, a private lender affiliated with the SBA.

Wyatt and the Appellant agreed that the Appellant would falsely

state    on    his     loan     application      that      the   construction          costs

totaled       $295,000,        rather    than    the       $145,000     the      two     had

previously       agreed    on.         Wyatt   produced     a    forged     contract         to

Newtek,    and    she     and    the    Appellant      agreed    that     when    the    SBA

approved the loan and sent the extra $150,000 to Wyatt, Wyatt


                                                2
would remit the extra funds to the Appellant.              The loan was

approved and Wyatt transferred the funds.            The Appellant used

the money to pay off loans from family members and credit cards,

fund a retirement account, and cover personal expenses.

             The scheme was eventually uncovered and the Appellant

was charged with conspiracy, making false statements, and making

false statements to the SBA.        At trial, the Appellant testified

that   the   construction   contract   was   for   $295,000,   the   amount

indicated on the loan application.         He disputed the authenticity

of   an   email   message   sent   between   Wyatt   and   himself   which

indicated that Wyatt had been “paid in full” after she received

$145,000.     During cross examination, the Appellant said -- for

the first time -- that he had given his defense attorney a

different version of the same email message and would produce it

to the Government during a break in his testimony.             The defense

produced the document during a brief recess shortly before the

cross-examination was completed.           The Appellant was then re-

directed on issues not directly related to the email, and on re-

cross the Government confronted him with evidence that the email

message was fabricated.

             Appellant was found guilty and sentenced to 30 months’

imprisonment plus three years of supervised release.            He timely

appeals.



                                       3
                                                II.

            The Appellant makes five claims of error on appeal.

We   dispense    with     oral      argument     because         the       facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.                                         We

reject each of them and affirm the conviction and sentence.



                                                 A.

            The Appellant claims that the district court erred in

permitting      the    Government        to    re-cross         him    on    the     issue       of

whether    the    email       he    provided         on    cross-examination              was    a

forgery.      This      issue       is   reviewed         for   abuse       of     discretion.

United States v. Caudle, 606 F.2d 451, 458 (4th Cir. 1979).

Federal Rule of Evidence 611 states, “Cross-examination should

not go beyond the subject matter of the direct examination and

matters    affecting      the      witness’s     credibility.                The    court       may

allow     inquiry      into        additional        matters          as    if     on     direct

examination.”         FED. R. EVID. 611(b).               Here, the forgery question

clearly related to the witness’s credibility.



                                                 B.

            The Appellant next contends the district court erred

in denying his motion for judgment as a matter of law.                                      This

issue is reviewed de novo.                    United States v. Romer, 148 F.3d

                                                 4
359, 364 (4th Cir. 1998).         The question is whether a reasonable

fact finder could find the defendant guilty after “viewing the

evidence . . . in the light most favorable to the Government.”

United States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996) (en

banc).      The   district    court     correctly    found       that   there   was

sufficient evidence to convict.            The Appellant only challenges

the materiality element of the false statements convictions.                      A

false statement is material if it had a “natural tendency to

influence, or was capable of influencing, the decision . . . .”

Kyngys v. United States, 485 U.S. 759, 770 (1988) (internal

quotations    marks     &   citations    omitted).         “It    is    irrelevant

whether the false statement actually influenced or affected the

decision-making       process.”      United    States     v.   Sarihaifard,     155

F.3d 301, 307 (4th Cir. 1998).           The defendant’s false statement

that   he   had   a   construction    contract      for   $295,000,      when   the

contract was actually for $145,000, is material.                   The amount of

a requested loan is straightforwardly material to whether the

loan will be approved.         Moreover, concealing the fact that the

Appellant planned on having his contractor kick back $150,000 of

the loan proceeds would plainly be relevant to the borrower’s

decision.




                                           5
                                            C.

            The Appellant further claims that the district court’s

failure to provide a reasonable doubt jury instruction requires

reversal.    As the Appellant recognizes, this Court has already

ruled that it is improper to give a reasonable doubt instruction

unless the jury requests it.             United States v. Oriakhi, 57 F.3d

1290, 1300 (4th Cir. 1995).



                                            D.

            The       Appellant   next   argues   that    the    district    court

improperly instructed the jury that if it found the Appellant

forged the email, it could consider that fact as evidence of his

consciousness of guilt.           On this issue the abuse of discretion

standard applies.           Romer, 148 F.3d 359.         The district court’s

instruction was proper.           The Appellant does not dispute that the

evidence    was        admissible,    but    suggests     that     because     the

Government, rather than the defense, introduced the allegedly

false   email,        no   falsification-of-evidence      instruction       should

have been given.           The Appellant cites no case law suggesting

this was improper, and this Court has long recognized that a

trial court may advise the jury that an “exculpatory statement

made by a defendant and found to be untrue could be considered

evidence    of    a    defendant’s    consciousness      of   guilt.”       United

States v. McDougald, 650 F.2d 532, 533 (4th Cir. 1981).

                                            6
                                             E.

              Finally,     the   Appellant    contends    the    district        court

erred in its sentencing with respect to the calculation of the

loss   that    resulted     from   the   offense.        The    court    found    the

Appellant intended a $150,000 loss and rejected the Appellant’s

contention     that   it    should    have   instead     used    the    $97,000     in

actual losses.        In reviewing a district court’s calculations of

the federal sentencing guidelines, questions of law are reviewed

de novo and findings of fact for clear error.                   United States v.

King, 673 F.3d 274, 281 (4th Cir. 2012).                 Under the sentencing

guidelines, loss is computed as “the greater of actual loss or

intended loss.”           U.S.S.G. § 2B1.1(b)(1).          The district court

found that while the actual loss may have been $97,000, the

intended loss was the difference between the actual construction

contract and the false contract submitted to Newtek -- $145,000

- $295,000, or $150,000.             Because the intended loss is greater

than the actual loss, the district court did not err in using

the $150,000 figure.



                                          III.

              For   the    reasons     discussed    above,       we     affirm    the

Appellant’s conviction and sentence.



                                                                           AFFIRMED

                                             7